Title: [Diary entry: 29 September 1786]
From: Washington, George
To: 

Friday 29th. Mercury at 67 in the Morning—82 at Noon and 80 at Night. Clear calm, and warm from Morn to evening. Colo. Bassett and Mrs. Washington made a mornings visit at Mr. Lund Washington’s. I rid by Muddy hole Plantation into the Neck. Employed at both in gathering & securing Fodder. The Flax which I thought had been taken up on Wednesday last was still on the ground. Directed it to be critically examined and taken up this afternoon if it should be found sufficiently rotted.   After dinner Majr. Washington and his wife set off for Fredericksburgh—intending as far as Belmont on Occoquan this afternoon.